Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-28-1997

United States v. Martin
Precedential or Non-Precedential:

Docket 96-7373




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Martin" (1997). 1997 Decisions. Paper 172.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/172


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled July 28, 1997

UNITED STATES COURT OF APPEALS

FOR THE THIRD CIRCUIT

NO. 96-7373

UNITED STATES OF AMERICA

v.

JOHN MARTIN

JOHN W. MARTIN, JR.,

Appellant

On Appeal from the United States District Court

for the Middle District of Pennsylvania

(D.C. No. 93-cr-00176)

Before: SLOVITER, Chief Judge, SCIRICA and SEITZ,

Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the Concurrence in the Judgment
Only to the slip opinion in the above case, filed on June 18,
1997, be amended as follows:

Page 6, line 6 from the bottom - the word "which" should
be changed to "that".

By the Court,

Per Curiam

Dated: July 28, 1997
A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit